Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                February 28, 2022

The Court of Appeals hereby passes the following order:

A21A1285. CANDLER HOSP., INC. v. CAPRON et al.

      We granted an application for interlocutory appeal filed by Candler Hospital,
Inc.. However, after thorough and plenary review, we have determined that no basis
for reversal appears, and thus, the application for interlocutory appeal was
improvidently granted. Therefore, the order granting the application is hereby vacated
and this appeal is accordingly dismissed.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        02/28/2022
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                      , Clerk.